         Case 3:21-cv-00159-SDD-RLB              Document 4       07/29/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ALLEN ODELL WOODS (#215279)
                                                                           CIVIL ACTION
VERSUS
                                                                           NO. 21-159-SDD-RLB
SETH SMITH, ET AL.

                                              ORDER

       Before the Court is the petitioner’s Motion to Stay Proceedings and Hold in Abeyance

(R. Doc. 2) wherein the petitioner asks this Court to stay the proceedings herein until the

petitioner has exhausted his state court remedies presented in his second Application for Post-

Conviction Relief. In his second Application, which is currently pending before the state district

court, the petitioner seeks DNA testing.

       One of the threshold requirements for a § 2254 petition is that, subject to certain

exceptions, the petitioner must have first exhausted in state court all of his claims before

presenting them to the district court. 28 U.S.C. § 2254(b)(1) (“An application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not

be granted unless it appears that ... the applicant has exhausted the remedies available in the

courts of the State....”) The Supreme Court has interpreted § 2254(b)(1) to require dismissal of a

habeas corpus petition if it contained even a single unexhausted claim – the “total exhaustion”

requirement. Rose v. Lundy, 455 U.S. 509, 518–19 (1982).

       In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court created an exception to

Lundy for mixed petitions. The Supreme Court held that a district court may stay a mixed

petition rather than dismiss it, holding the petition in abeyance while the petitioner seeks

exhaustion of any unexhausted claims in state court. Id. However, the Court feared that liberal

use of this stay-and-abeyance procedure might undermine the Antiterrorism and Effective Death
          Case 3:21-cv-00159-SDD-RLB              Document 4       07/29/21 Page 2 of 2



Penalty Act's twin purposes of encouraging the swift execution of criminal judgments and

favoring the resolution of habeas claims in state court, if possible, before resorting to federal

review. Id. at 276–78. Therefore, Rhines mandated that a district court should grant a stay and

abeyance only in limited circumstances where: (1) the petitioner had good cause for his failure to

exhaust his claims first in state court, (2) his unexhausted claims are potentially meritorious, and

(3) there is no indication that the petitioner engaged in intentionally dilatory litigation tactics. Id.

        In the instant matter, it does not appear that the plaintiff’s unexhausted claims related to

DNA testing and evidence are potentially meritorious. The dispositive question at trial was the

victim’s consent or lack thereof. Further DNA testing would not be relevant to this issue since

the plaintiff’s defense was that of a consensual encounter and DNA confirmed the presence of

the petitioner’s sperm in the victim’s vagina. Identification of a second DNA contributor would

not exclude the plaintiff as the perpetrator. Accordingly,

        IT IS ORDERED that the petitioner’s Motion (R. Doc. 2) be and is hereby DENIED.

        Signed in Baton Rouge, Louisiana, on July 28, 2021.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
